DISMISS and Opinion Filed February 21, 2013




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-12-01543-CR

                            BONNIE ARMSTEAD, Appellant
                                                 V.
                           THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-57098-T

                               MEMORANDUM OPINION
                          Before Justices Bridges, O'Neill, and Murphy
                                   Opinion by Justice Bridges
       Bonnie Armstead pleaded guilty to aggravated assault with a deadly weapon. Pursuant to

a plea agreement, the trial court assessed punishment at four years’ imprisonment and a $2,500

fine. The trial court certified that appellant does not have the right to appeal. See TEX. R. APP. P.

25.2(d); Dears v. State, 154 S.W.3d 610, 613‒15 (Tex. Crim. App. 2005).

       The Court now has before it the State’s January 10, 2013 motion to dismiss the appeal for

want of jurisdiction based on appellant’s plea-bargained guilty plea and sentence. Appellant did

not respond to the motion.      Based on the record before the Court, we conclude we lack

jurisdiction over the appeal. See TEX. R. APP. P. 25.2(a)(2). We grant the State’s motion to

dismiss.
       We dismiss the appeal for want of jurisdiction.




                                                    /David L. Bridges/
                                                    DAVID L. BRIDGES
                                                    JUSTICE



Do Not Publish
TEX. R. APP. P. 47
121543F.U05




                                                2
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

Bonnie Armstead, Appellant                         On Appeal from the 283rd Judicial District
                                                   Court, Dallas County, Texas
No. 05-12-01543-CR        V.                       Trial Court Cause No. F12-57098-T.
                                                   Opinion delivered by Justice Bridges,
The State of Texas, Appellee                       Justices O'Neill and Murphy participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered February 21, 2013.




                                                   /David L. Bridges/
                                                   DAVID L. BRIDGES
                                                   JUSTICE




                                               3